 

EXHIBIT 10.2

FIRST AMENDMENT TO THE

BRIDGE LOAN PROMISSORY NOTE

 

This First Amendment to the Bridge Loan Promissory Note (the “Amendment”) is
made and effective as of October 16, 2013 (“Amendment Effective Date”) by and
between Flux Power, Inc., a California corporation (the “Maker”), and Esenjay
Investments, LLC ( the “Holder”).

 

Pursuant to the terms and conditions hereof, the Amendment is hereby
incorporated into the Bridge Loan (as defined below) as if fully set forth
therein. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned in the Bridge Loan.

 

RECITALS

 

WHEREAS, Borrower and Holder have entered into that certain Bridge Loan
Promissory Note, dated March 7, 2012 (the “Bridge Loan”) whereby Holder has
loaned $250,000 to the Maker;

 

WHEREAS, the parties desires to amend the Bridge Loan pursuant to the terms and
conditions of this Amendment to (i) extend the maturity date from March 7, 2014
to December 31, 2015, (ii) set the interest rate on the outstanding principal
amount from the Amendment Effective Date forward to six percent (6%), and (iii)
allow the Holder the option to convert any or all of the amount outstanding
under the Bridge Loan into shares of Common Stock of Maker’s parent, Flux Power
Holdings, Inc. (“Flux Power”)

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Interest. Section 1 of the Bridge Loan (entitled “Interest”) is hereby
deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

“1. Interest. Holder has transferred as good faith or intends to transfer as
soon as practical Funds to Maker. Maker hereby agrees that the Funds will accrue
interest at an annual rate of eight (8) percent from March 7, 2012 to the
Amendment Effective Date, and six (6) percent from Amendment Effective Date to
the Maturity Date.”

 

2. Payments. Section 2 of the Bridge Loan (entitled “Payments”) is hereby
deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

“2. Payments. All outstanding principal and interest shall be payable on
December 31, 2015 (the “Maturity Date”).”

 

3. Optional Conversion. Effective on the Amendment Effective Date, the Bridge
Loan is hereby amended by adding the following Optional Conversion provision
immediately after Section 9 of the Bridge Loan (entitled “Representations and
Warranties of Maker”):

 



1

 

  

“10. Optional Conversion.

 

(a) Conversion Right. All advances and all unpaid interest accrued under this
Note (collectively, the “Term Loan Balance”) may, at the option of the Holder
and upon five (5) days prior written notice (pursuant to the form of notice
attached hereto as Exhibit A), be converted in whole or in part into a number of
shares of Common Stock of Flux Power Holdings, Inc. (the “Flux Shares”) on a per
share conversion price equal to $0.30 (the “Conversion Price”), as such price
may be adjusted from time to time pursuant to the terms and conditions set forth
herein. As promptly as practicable after such conversion, the Maker shall cause
Flux Power to issue and deliver to the Holder a certificate or certificates
representing the full number of Flux Shares issuable upon such conversion (and
the issuance of such certificate or certificates shall be made without charge to
the Holder for any issuance in respect thereof or other cost incurred by the
Holder in connection with such conversion and the related issuance of shares).

 

(b) Adjustment for Dividends and Distributions. If at any time after the date
hereof, Flux Power shall make or issue, or shall fix a record date for the
determination of eligible holders of securities entitled to receive, a dividend
or other distribution payable with respect to the Flux Shares that is payable in
(i) securities of Flux Power other than capital stock or (ii) any other assets,
then, and in each such case, the Holder, upon conversion of the Term Loan
Balance at any time after the consummation, effective date or record date of
such event, shall receive, in addition to the Flux Shares issuable upon such
conversion prior to such date, the securities or such other assets of Flux Power
to which the Holder would have been entitled upon such date if the Holder had
converted the Term Loan Balance immediately prior thereto (all subject to
further adjustment as provided in this Bridge Loan).

 

(c) Reorganizations, Mergers, Consolidations or Asset Sales. If at any time
after the date hereof there is a tender offer, exchange offer, merger,
consolidation, recapitalization, sale of all or substantially all of Flux
Power’s assets or reorganization involving the Flux Shares (each, a “Capital
Reorganization”), provision shall be made so that the Holder will thereafter be
entitled to receive upon conversion of the Term Loan Balance the number of Flux
Shares or other securities or property of Flux Power to which a holder of the
number of Flux Shares deliverable upon conversion would have been entitled on
such Capital Reorganization, subject to adjustment in respect to such stock or
securities by the terms thereof. In any such case, appropriate adjustment will
be made in the application of the provisions of this paragraph with respect to
the rights of the Holder after the Capital Reorganization to the end that the
provisions of this paragraph (including adjustment of the Conversion Price then
in effect and the number of shares issuable upon conversion of the Term Loan
Balance) will be applicable after that event and be as nearly equivalent as
practicable.

 

(d) Certificate As To Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price, Flux Power at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment are based and shall file a copy of such certificate with its
corporate records. Flux Power shall, upon the reasonable written request of the
Holder, furnish or cause to be furnished to the Holder a similar certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Price
then in effect, and (iii) the number of Flux Shares and the amount, if any, of
other property which then would be received upon the conversion of the Term Loan
Balance.”

 



2

 

 

4. Except as amended hereby, all the terms of the Agreement are hereby ratified
and acknowledged as being in full force and effect.

 

5. This Amendment may be executed in two counterparts, each of which shall
constitute an original and which, together, shall constitute one and the same
instrument. The parties may execute facsimile copies of this Amendment and
delivery by facsimile shall be deemed to be delivery of an executed Amendment.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
authorized representative this 16th day of October, 2013.

 

    MAKER             Flux Power, Inc.,     a California corporation            
By: /s/ Ronald Dutt     Name:    Ronald Dutt     Title: Chief Executive Officer
            HOLDER             Esenjay Investments, LLC,             By:
/s/Howard Williams     Name: Howard Williams     Title: Treasurer         Agreed
and consent as to Section 3 of this Amendment.             Flux Power Holdings,
Inc.,     a Nevada corporation             By: /s/ Ronald Dutt     Name:   
Ronald Dutt     Title: Chief Executive Officer     Dated: October 16, 2013    

 



3

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby irrevocably elects to convert $_________ under the Bridge
Loan Promissory Note, dated March 7, 2012, as amended (the “Note”), to purchase
________________ shares of Common Stock of Flux Power Holdings, Inc., a Nevada
corporation (the “Flux Shares”), in accordance with the terms and conditions of
the Note.

 

In connection to this Notice of Conversion, the undersigned hereby represents
and warrants to the Flux Power Holdings, Inc. (the “Company”) as follows:

 

a. The undersigned represents that the Flux Shares to be received will be
acquired for investment for its own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof, and that it has no
present intention of securing, granting any participation in or otherwise
distributing the same. The undersigned further represents that it does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Flux Shares.

 

a. The undersigned is fully aware of: (1) the highly speculative nature of the
investment in the Flux Shares; (2) the financial hazards involved; (3) the lack
of liquidity of the Flux Shares and the restrictions on transferability of the
Flux Shares; and (4) the qualifications and backgrounds of the management of the
Company.

 

b. The undersigned understands and acknowledges that the offering of the Flux
Shares have not and will not be registered under the Securities Act of 1933, as
amended (the “Securities Act”) on the ground that the sale and the issuance of
securities hereunder is exempt under the pursuant to Section 4(2) of the
Securities Act, and that the Company’s reliance on such exemption is predicated
on the undersigned’s representations set forth herein.

 

c. At no time was the undersigned presented with or solicited by any publicly
issued or circulated newspaper, mail, radio, television or other form of general
advertising or solicitation in connection with the offer, sale and purchase of
the Flux Shares.

 

d. The certificates for the Flux Shares will bear one or more restrictive
legends determined by counsel to the Company to be necessary or appropriate in
order to comply with federal or state securities law or to secure or protect any
applicable exemptions from registration or qualification.

 

e. The undersigned represents that it is experienced technology companies such
as the Company, is able to fend for itself in transactions, has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of its prospective investment in the Company,
and has the ability to bear the economic risks of the investment.

 

f. The undersigned acknowledges and understands that the Flux Shares, must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available, and that the Company is
under no obligation to register the Flux Shares.

 

g. The undersigned understands that the Flux Shares the undersigned is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. The undersigned is
familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act. The undersigned also
acknowledges that the Company was a former “shell company” (as defined in Rule
12b-2 under the Exchange Act of 1934, as amended) and as such the undersigned
understands Rule 144 is not currently available for the sale of the Flux Shares
and may never be so available.

 

h. The undersigned is an “accredited investor” as defined in Rule 501(a) under
the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.

 

Esenjay Investments, LLC                 Signature:        Date:       [Name,
Title]                 Address:                  

 



4

 